DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Applicant must elect under each of (i), (ii), (iv), (v), and if applicable to the elected invention, under (iii):
(i) A single unaltered agent or each single unaltered agent present in combination; for each unaltered agent present, elect:
(i-a) a single chemotherapy drug compound from the species in claims 12-13 (e.g., doxorubicin, claim 13), or an alternate disclosed therapeutic agent (e.g., Levatinib, [0157]);
Or 
(i-b) A single disclosed imaging agent (claim 15) (e.g., DiI, a fluorophore, Fig 1D; or gold nanoparticles, [0129]);
Or 
(i-c) a single disclosed combination of (i-a) and (i-b) (claim16); if elected, elect under each of (i-a) and (i-b) corresponding to the elected combination;
(ii) A single dextran, from the species of claim 17 (e.g., carboxymethyl dextran)

(iv) a single delivery site (claim 1):
(iv-a) delivery to a disease site;
(iv-b) delivery to an infection site;
(iv-c) delivery to an inflammation site;
(iv-d) delivery to an organ site;
(v) a single subject:
(v-a) a subject has a disease, disorder or condition from claim 8; if elected, specify:
(v-a-1) a single cancer from claim 10 (e.g., glioblastoma), or 
(v-a-2) a cancer, not including cancers of claim 10 (claim 9), or 
(v-a-3) a single disease, disorder or condition, not including cancer, from claim 8 (e.g., cystic fibrosis); or
(v-b) a subject, not including (v-a) (claim 1)
The species are independent or distinct because each unaltered agent, (i), corresponds to a unique compound or material having unique therapeutic and or chemical and physical properties; each is made by a unique method; each dextran, (ii) has unique chemical and physical properties; each compound under (iii) has unique chemical and physical properties; each delivery site, (iv) corresponds to a unique location in the subject, and likely requires a unique technique and/or dosage form; each subject, (v). In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species or groupings of patentably indistinct species have acquired a separate status in the art in view of their recognized divergent subject matter.
The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes / subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611